Citation Nr: 0421658	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. In December 2001, and June 2003, the Board remanded 
the case for additional development of evidence. 

The RO should clarify whether the veteran intended to raise a 
new claim of service connection in a letter of record, 
apparently written while in service, when he referred to 
"nerves":  "I went to the Doc's and they gave me some 
pill, but they don't seem to help.  The only thing that has 
been helping is the pills you sent to me back when I was at 
Fort Bragg for my nerves."  



FINDINGS OF FACT

1.  The veteran did not participate in combat during active 
duty.

2.  There is no independent, credible evidence of record that 
corroborates the veteran's account of traumatic in-service 
events, or "stressors."  

3.  The veteran's service-connected hemangiolipoma, right 
zygomatic arch is currently evaluated as noncompensably 
disabling.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The criteria for entitlement to TDIU due to service-
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in January 2002.
	
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, a March 1998 rating decision denied a 
service connection claim for PTSD.  The veteran appealed, and 
in January 2002, the AOJ provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the increased rating claim, and which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, a July 
1991 letter from Dr. Cary of the Cochise Community Counseling 
Services, a September 1997 report from Dr. Mroczek of the 
Tuscon Vet Center, and various records from the Tuscon VA 
Medical Center (VAMC) including a February 2002 report from 
Dr. Petro, are on file. The veteran's military personnel 
records are on file, as is documentation of the RO's attempts 
to gather appropriate evidence in conjunction with the U.S. 
Armed Services Center for Unit Records Research (USASCRUR).  
Also, there is no indication of relevant and outstanding 
records that should be garnered.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003). 

As per 38 U.S.C.A. § 5103A(d), additional examination is not 
necessary because the evidence of record does not indicate 
that any current diagnosis may be associated with the 
claimant's active service.  Additionally, the medical reports 
of record contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.



I.  Facts

Service Medical Records

The veteran's service medical records indicate that the 
veteran was treated for:  (1) complaints of anorexia, 
lassitude and sore throat in June 1968; (2) mononucleosis, 
with hepatitis in August 1968; (3) sore throat and headache; 
and (3) a swelling in front of the ear in December 1968.  The 
records are negative for treatment of any gunshot or shrapnel 
wounds.

The veteran filed a service connection claim in February 1969 
for a lump on the right side of his cheek.  The application 
was granted in May 1969 and assigned an initial 
noncompensable evaluation.

PTSD Combat

The veteran's DD-214 indicates that he had three months and 
five days of foreign service with USARPAC (United States Army 
Pacific).  His military occupational specialty (MOS) was 
equipment repairman, and electronic mechanic.  The veteran's 
commendations include the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VNSM), the Good Conduct 
Medal (GCMDL), the Vietnam Campaign Medal (VNCM), a 
parachutist badge, and one overseas bar.  The veteran's 
military personnel records indicate that he received expert 
rifle training, and lack indication that the veteran 
participated in any campaigns, or suffered from any wounds.  

PTSD Stressors

The veteran filed the claim of service connection for PTSD in 
November 1989, and the RO sent a letter requesting that the 
veteran identify the traumatic in-service events that 
triggered the development of the disability.  A letter dated 
February 1990 advised the veteran that because he had not 
responded to the RO's request for identification of 
stressors, the claim was denied. 

In July 1991, the veteran stated that PTSD symptoms had been 
very severe, and that he had been receiving weekly 
counseling.  A July 1991 letter from Dr. Cary of the Cochise 
Community Counseling Services indicated that the veteran 
exhibited PTSD symptoms.  An August 1991 letter from the 
Tucson Vet Center reported that the veteran had been seen for 
symptoms of PTSD including intrusive thoughts, flashbacks, 
social avoidance, sleep disturbance, and hyperarousal.  The 
veteran reported being in combat, losing a friend who was 
killed, and witnessing the killings of Vietnamese civilians.  

The RO sent a September 1991 letter asking for a recitation 
of the in-service events that may have triggered the 
veteran's emotional response.  In response, the veteran sent 
in a statement prepared with the assistance of Dr. Cary:  The 
veteran remembered a trip to DaNang where he and the 
occupants of a jeep were subject to incoming mortar; he 
helped put dead bodies into bags at an outpost; he had face-
to-face encounters with Vietnamese and threw a grenade; and 
he shot a Vietnamese child after a bicycle that had been left 
exploded.  

The RO sent a December 1991 letter asking the veteran to 
provide the full names of others involved in the stressful 
incidents, exact places where the events occurred, and 
complete designation of the assigned unit.  The RO again 
denied the claim in February 1992.

November 1995 outpatient treatment records from the Tuscon 
VAMC indicate that the veteran continued to report numerous 
traumatic experiences in Vietnam:  He took incoming fire and 
watched a friend die; he again recounted the story of the 
bicycle that exploded after a Vietnamese child left it; and 
part of his duties required that drive back and forth to 
other units and picked up radio, which placed him in a 
situation where he was surrounded by 6-8 rifles.  The 
veteran's wife reported that he had nightmares, calling out 
names of former comrades, and talked about body bags. He also 
had a four-year history of anxiety, exaggerated startle 
response, angry outbursts, and visual hallucinations of blood 
running down his hand.  When asked if he was in Bien Hoa 
during the Tet Offensive, the veteran responded that "all 
hell broke loose."  The veteran was diagnosed as having 
chronic and severe PTSD.

In July 1997 the veteran filed an application to reopen the 
claim of service connection for PTSD.  The veteran underwent 
a clinical assessment prepared by Dr. Mroczek in September 
1997 at the Tuscon Vet Center.  The assessment reported that 
the veteran scored a 65 on the Dissociative Experiences 
Scale, which was an unusually high score indicating symptoms 
usually found with multiple personality disorders.  The 
veteran scored in the invalid region of the traumatic symptom 
inventory as his score indicated he experienced unusual 
phenomena or psychotic experiences.  The veteran scored a 131 
on the Mississippi Scale of Combat Related PTSD, which was 
well above the cut-off score 107 and indicative of a high 
degree of PTSD symptomatology.  Additionally the veteran's 
pattern of scoring on the Million Clinical Multiaxial 
Inventory-III was suggestive of PTSD and social avoidance.  

Thereafter, the RO sent a December 1997 asking the veteran 
for further information concerning nine different incidences 
described by the veteran, such as when the Vietnamese child 
was killed.  The RO asked for complete dates, places, and 
unit of assignments, as well as a description of any medals, 
citations, or other identifying information concerning the 
individuals involved.  In reply, the veteran sent in 
photographs from Vietnam, which included a sign designating 
the name of his unit.  

The RO denied the claim in a March 1998 decision, and the 
veteran appealed.  The RO sent a July 1998 letter asking for 
more specific information concerning the traumatic incidences 
identified by the veteran, such as dates, places, and unit of 
assignment at the time of the events.  The veteran submitted 
a September 1998 statement that included a photocopy of a 
plaque signed by a number of men from his unit.  The veteran 
recited the first and last names of the men who had signed 
the plaque.

In December 2001, the Board reopened the veteran's 
application and remanded the case so that the RO could 
attempt to corroborate the stressors, which included 
contacting USASCRUR.  In October 2002, the RO sent a letter 
to the veteran asking that he again describe the in-service 
events that he found most upsetting, and the veteran 
submitted the following additional evidence:  Letters written 
by the veteran to his family during military service; a list 
of the names of fellow soldiers who served with the veteran 
in Vietnam; and copies of military records regarding his 
service.  

A February 2002 report from Dr. Petro of the Tuscon VA 
Hospital Mental Health Clinic indicated that the veteran was 
required to drive missions at night in Vietnam, and during 
the excursions he was ambushed and sustained shrapnel wound 
to the right side of his head.  He also claimed to have been 
awarded the Purple Heart, which he refused because he did not 
think he deserved it.  The veteran stated that he witnessed 
death and dying, and carried bodies and body parts.  November 
2002 outpatient treatment records from the Tuscon VAMC noted 
clinical disorders including chronic and complex PTSD, 
depressive disorder, and panic disorder with agoraphobia.  

Subsequently, the veteran's case was remanded by the Board in 
June 2003.  The Board again requested the RO to contact 
USASCRUR, and to document all of its attempts to obtain 
records.  

January 2003 treatment records from the Tuscon VAMC indicate 
that the veteran reported he had foreign service of three 
months and five days.  He reported being stationed at Bien 
Hoa, worked on helicopters, repaired radios, and delivered 
papers to certain areas.  He continued to chronicle various 
traumatic experiences.  The examiner noted that the veteran 
had active problems with anger related to feelings of 
powerlessness secondary to PTSD, depression and chronic 
suicidal ideation secondary to PTSD, and displays signs of 
sleep disturbance and exaggerated startle reflex.  

Also of record is a June 2003 letter sent from the RO to the 
USASCRUR, which noted the following:  The veteran's unit 
designation; that the veteran reported he was in Vietnam from 
1967 to 1968; six names of fellow soldiers identified by the 
veteran in earlier correspondence; the veteran's personnel 
record identifier; one of the veteran's reported incidences 
regarding a missing truck; another incidence where the 
veteran escorted an officer to pick up equipment; and the RO 
indicated it had enclosed the veteran's DD-214, a letter from 
the veteran, and a copy of the plaque with the veteran's 
name.  

A July 2003 reply from USASCRUR indicated that there was 
insufficient stressor information in the form of dates within 
sixty days of stressor, specific location, and the full name 
of casualties.  As such, USASCRUR did not have adequate 
information to research the purported traumatic incidences.  
The RO sent an October 2003 letter to the veteran asking for 
exact information concerning the veteran's claimed traumatic 
experiences, particularly the dates, the geographic 
locations, the names of casualties, and the unit to which the 
veteran was assigned during the various incidences.  The 
veteran never responded


II.  Laws and Regulations

PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. § . 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  (1) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  
 
Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West Supp. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

III.  Analysis

Despite the veteran's contention that he experienced combat 
in Vietnam, the record fails to support that assertion.  
Particularly, the veteran did not receive a combat citation 
such as a Purple Heart or a Combat Infantryman Badge, nor was 
the MOS of repairman indicative of combat status.  The 
parachutist badge was not based on combat, and none of the 
other citations indicate that they were issued for 
participation in combat as intended by 38 U.S.C.A. § 1154.  
For example, the National Defense Service Medal is awarded 
for honorable active service for any period between June 27, 
1950 and July 27, 1954, or between January 1, 1961 and August 
14, 1974.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
Vietnam Service Medal (VSM) is awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in Thailand, Laos, or 
Cambodia or the airspaces thereover in direct support of 
operations in Vietnam.  Id. at 6-1.  Pointedly, the veteran 
did not receive a Bronze Star for the VSM, which is given for 
"participation during" approved campaign periods.  Id. at 
6-6.  Though the veteran indicated via a February 2002 report 
from Dr. Petro of the Tuscon VA Hospital Mental Health Clinic 
that he suffered a shrapnel wound, neither his military 
personnel records nor the service medical records indicate 
that the veteran suffered from or was treated for a shrapnel 
wound.  Additionally, the veteran's personnel records show no 
indication that the veteran participated in any campaigns.  

Because the veteran did not participate in combat, his lay 
statement concerning stressors must be corroborated by 
independent credible evidence.  The record, however, contains 
no independent corroboration of the veteran's account of 
traumatic events that occurred while he served in Vietnam.  
The veteran failed to specify the facts surrounding the 
incidents, such as dates, times, geographic locations, and 
the names of persons injured or killed, after repeated 
requests by the RO.  Particularly, a December 1997 letter 
from the RO listed the following incidents and asked for 
complete dates, places, and unit of assignment at the time of 
each event:  "(1) you stated you were a sniper; (2) you also 
stated you were in the Long Binh area when there was a mortar 
attack and rocket attack; (3) you stated a Vietnamese boy was 
killed; (4) you stated that you and two lieutenants were 
captured and interrogated; (5) you stated that you were 
required to put bodies in body bags; (6) during Christmas 
season in 1967 you stated you witnessed three soldiers being 
killed; (7) you stated there were 5 solders pinned down on a 
hill and then you encountered a Vietnamese and he was killed; 
(8) you also stated you were driving a truck from DaNang back 
to Bien Hoa and your truck hit a land mine; and (9) you then 
stated you were a tunnel rat."  Though the veteran did reply 
to some of the RO's inquiries for additional information 
regarding the stressors, the information he sent, (including 
letters he wrote to his parents, photographs, and a copy of 
the plaque signed by the fellow soldiers), did not provide 
the detailed information necessary to assist the RO in 
confirming the claimed stressors.  The veteran failed to 
provide specific information concerning the preceding, and 
most recently, the veteran did not provide particularities in 
response to the RO's October 2003 letter.  

Moreover, the medical opinions of record that the veteran 
experienced moderate combat cannot be utilized singularly to 
corroborate the stressors.  See Cohen, 10 Vet. App. at 144.  

Furthermore, despite the veteran's contention that Suozzi v. 
Brown, 10 Vet. App. 307 (1997) assists his case, there is a 
key difference between Suozzi and the pending appeal.  Though 
the Suozzi court held that corroboration of every detail of a 
claimed stressor, including the claimant's personal 
participation, is not required, the veteran in Suozzi had 
independent evidence in the form of a morning log, a radio 
log, and the facts described in a Bronze Star nomination that 
the alleged in-service stressor of an attack occurred.  Here, 
the veteran has not identified specific facts or offered 
independent corroboration that the alleged in-service 
noncombat stressors in actuality occurred.   Without 
corroboration, the veteran's lay statement cannot, according 
to the law, support a service connection claim for PTSD.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable, and the 
veteran's claim of service connection for PTSD must be 
denied.  

TDIU

Accordingly, a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability has no basis because the veteran's claim of 
service connection for PTSD is denied, and the veteran's 
service-connected hemangiolipoma, right zygomatic arch is 
currently evaluated as noncompensably disabling.  See 38 
C.F.R. § 4.16(a) (2003).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



